Citation Nr: 1449068	
Decision Date: 11/05/14    Archive Date: 11/10/14

DOCKET NO.  12-01 737	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to an increased rating for degenerative disc disease of the lumbar spine, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel



INTRODUCTION

The Veteran served on active duty from October 1980 to October 2000.

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans Appeals (Board) from a May 2010 rating decision of the VA Regional Office (RO) in San Diego, California that denied an evaluation in excess of 10 percent for service-connected low back disability.  In the September 2014 Appellant's Brief, the Veteran's representative waived Agency of Original Jurisdiction (AOJ) review of pertinent evidence submitted since the last adjudication.  See 38 C.F.R. § 20.1304(c) (2014).  

During the pendency of the appeal, the 10 percent rating for degenerative disc disease of the lumbar spine was increased to 20 percent by decision in January 2012, effective from February 2010.  The appeal continues.  See AB v. Brown, 6 Vet. App. 35 (1993).


FINDING OF FACT

Degenerative disc disease of the lumbar spine is primarily manifested by limitation of motion, pain, tenderness and reported flare-ups of pain; the Veteran does not have forward flexion 30 degrees or less or incapacitating episodes related to disc disease.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for degenerative disc disease of the lumbar spine are not met. 38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5237, 5242, 5343 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran asserts that his service-connected low back disability has deteriorated, and that he has burning and/or tingling pain and numbness that radiate from the pelvic area into the lower extremities.  He maintains that his quality of life is greatly diminished due to low back symptomatology.  In January 2012, he reported he had a hard time climbing stairs, standing after sitting, that he wakes up from back pain and is tired at work, that he has to stand every hour and a half and stretch for three minutes and that he believes he has been passed over for promotion at work.  

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the VCAA, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The requirements of 38 U.S.C.A. § 5103 and § 5103A have been met in this instance.  There is no issue as to whether the Veteran was provided appropriate application forms, or the completeness of his application.  In March 2010, VA properly notified the Veteran of the information and evidence needed to substantiate and complete his claim.

VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate his claim.  The Veteran has undergone two VA examinations during the appeal period that are determined to be adequate for adjudication purposes.  The Board finds that the necessary development has been accomplished and that appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1983).  The claim is ready to be considered on the merits.
Pertinent Law and Regulations - General

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4 (2014).  The Board attempts to determine the extent to which the Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life and is based, as far as practicable, on average impairment of earning capacity in civil occupations. 38 U.S.C.A. §§ 1155 (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.1, 4.10 (2014).

All diseases and injuries of the spine other than intervertebral disc syndrome are to be evaluated under the General Rating Formula for the spine (codified at 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2014)).  Under the General Rating Formula for the spine, a 10 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees, or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or the combined range of motion of the thoracolumbar spine is not greater than 120 degrees, or, muscle spasm or guarding is severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent disability rating is assigned for forward flexion of the thoracolumbar to 30 degrees or less, or there is favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability rating is assigned when there is unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is warranted for unfavorable ankylosis of the entire spine.

The Notes following the General Rating Formula for Diseases and Injuries of the Spine provide further guidance in rating diseases or injuries of the spine.  Note 1 provides that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be rated separately under an appropriate diagnostic code.  Note 2 (See also Plate V) provides that for VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension from zero to 30 degrees, left and right lateral flexion from zero to 30 degrees, and left and right lateral rotation from zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion is 240 degrees for the thoracolumbar spine.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Note 4 provides that range of motion measurements are to be rounded to the nearest five degrees.  Note 5 defines unfavorable ankylosis as a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in the neutral position (zero degrees) always represents favorable ankylosis.  Note 6 provides that disability of the thoracolumbar and cervical spine segments are to be rated separately except when there is unfavorable ankylosis of both segments which will be rated as a single disability.

Intervertebral disc syndrome (preoperatively or postoperatively) is to be rated either under the General Rating Formula or under the Formula for Rating Intervertebral Disc Syndrome based on incapacitating episodes over the past 12 months, or by combining under 38 C.F.R. § 4.25 (2014) separate evaluations of chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities, whichever method results in the higher evaluation.  38 C.F.R. § 4.25, 68 Fed. Reg. 51, 443 (Aug. 27, 2003) (codified at 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2014)). 

A 20 percent evaluation is assigned for intervertebral disc syndrome where there are incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  A 40 percent evaluation is to be assigned for intervertebral disc syndrome with incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  A 60 percent evaluation is to be assigned for intervertebral disc syndrome with incapacitating episodes having a total duration of at least six weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code, Diagnostic Code 5243 (2014).

For purposes of evaluations under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  "Chronic orthopedic and neurologic manifestations" means orthopedic and neurologic signs and symptoms resulting from intervertebral disc syndrome that are present constantly or nearly so.  See 67 Fed. Reg. 54, 345, 54, 349 and Note (1) (codified at 38 C.F.R. § 4.71a, Diagnostic Code 5243 and Note (1).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled. 38 C.F.R. § 4.40 (2014).  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse. 38 U.S.C.A. § 4.45 (2014).  The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint. 38 C.F.R. § 4.59 (2014). 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107 (b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 4.3 (2014).

Factual Background 

A claim for an increased rating for service-connected low back disability was received in February 2010.

VA outpatient records dated between July and August 2009 reflect that the Veteran had acute onset of back pain and locking after leaning into his car.  He also reported that this had happened while getting into his bathtub in June 2009.  Pain was reported to be seven on a ten scale (7/10).  He was observed to have even stride and cadence with no use of assistive devices.  Physical therapy, back exercises and medication were prescribed.  

The Veteran underwent a VA examination in April 2010.  He told the examiner that a back X-ray in 2008 had disclosed lumbar spine arthritis.  The Veteran reported that he had recurrences of acute low back pain once or twice every year, but that he did not wear a back brace or use a cane or crutches.  He said he did not have a special firm mattress for his bed.  The Veteran rated current low back pain as 1/10 or 2/10.  He stated that he had never been incapacitated by lumbar spine pain.  He related that his work was sedentary and that he interrupted his work every two or three hours for back stretching because of low back pain.  The Veteran denied having radiculopathy and indicated that his painful low back did not have associated features that included foot weakness, or bladder or bowel dysfunction. 

On examination of the lumbar spine, posture was normal.  The Veteran voiced complaint of pain in the midline spinous process of L5 and Sl.  There was no pain on percussion over the spinous processes.  No paralumbar muscle pain on palpation or muscle spasm was noted.  Forward flexion was to 63 degrees, and extension was to 30 degrees, both limited by pain.  Left and right lateral bending was to 20 degrees with no pain.  Right and left rotation with fixed pelvis was to 10 degrees with no pain.  There was no additional loss of joint function due to pain, fatigue, weakness, incoordination or lack of endurance on repetitive motion.  Following examination, the pertinent diagnosis was lumbar spine degenerative disc disease shown on X-ray.

In a June 2010 letter, Dr. T.L. noted that the Veteran had a history of shooting back pain consistent with degenerative disc disease of the lower back with sciatica, and also had muscle spasm and difficulty standing after prolonged sitting.  

Service connection for right lower extremity sciatica was granted by rating action dated in January 2012.  The disability rating assigned for that disability is not on appeal.  

The Veteran underwent a VA examination of the thoracolumbar spine in March 2014.  Flexion was to 75 degrees and extension was to 20 degrees with painful motion expressed at those points.  Right and left lateral flexion and right and left lateral rotation were each to 25 degrees with painful motion at those points.  After three repetitions, range of motion remained the same.  It was noted that the Veteran had functional loss/impairment of the thoracolumbar spine characterized by less movement than normal and pain on motion.  He had localized paraspinous tenderness or pain.  There was no muscle spasm, abnormal gait, guarding or ankylosis.  Strength was 5/5 in all aspects.  There was no muscle atrophy.  Deep tendon reflexes at the knees and ankles were normal at 2+.  Sensation was intact and normal in both lower extremities from the upper thigh to the toes.  Straight leg raising was negative.  The Veteran was noted to have mild pain and paresthesias and/or dyesthesias in the right leg.  It was reported that he had intervertebral disc syndrome and involvement of the L4/L5/S1/S2/S3 nerve roots on the right with moderate radiculopathy.  No other neurologic abnormalities relative to thoracolumbar disc disease were noted.  The Veteran indicated that he had had no incapacitating episodes over the past 12 months due to disc disease, but did have flare-ups of back pain which limited prolonged walking, standing, bending, twisting, lifting, and carrying.  He did not use any assistive device.  The examiner noted that the low back did not have any impact on the appellant's ability to work.  Following examination, the diagnosis was degenerative arthritis of the spine.
Legal Analysis

Initially, the Board notes that the evidence does not support a finding that the Veteran's disability underwent an increase in severity during the year prior to the claim on appeal.  See 38 C.F.R. § 3.400(o) (2014).  The evidence shows two episodes of acute onset of back pain in 2009.  This is consistent with the Veteran's reported history at the April 2010 examination; that is, one to two recurrences of acute low back pain per year.  Arthritis was reportedly found in 2008, more than one year prior to the February 2010 claim.  

In evaluating the clinical findings pertaining to the lumbar spine over the course of the appeal, the evidence reflects that the Veteran has not had the functional equivalent of forward flexion of the thoracolumbar spine limited to 30 degrees or less for which a higher disability evaluation might be awarded.  See DeLuca v. Brown, 8 Vet. App. 202, 207 (1995).  Flexion was shown to exceed 60 degrees when examined in 2010 and was 75 degrees in March 2014.  The Veteran has reported muscle spasm to Dr. T.L, although muscle spasm was not reported or found at his VA examinations.  Additionally, he has pain and tenderness associated with this disability.  All of the Veteran's symptoms are contemplated by the 20 percent disability evaluation currently in effect and do not afford a basis for more than a 20 percent evaluation under Diagnostic Code 5237 for the lumbar spine.  Additionally, the evidence does not reflect fixation of a spinal segment or ankylosis.  Therefore, a higher rating is not warranted on these bases.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5242 (2014).

With respect to an increased evaluation under 38 C.F.R. §§ 4.40, and 4.45 on the basis of functional loss due to pain and other impairment associated with motion, (see DeLuca, 8 Vet. App. at 204-205), the record reflects that the Veteran reports pain and states that some activities of daily living are constrained.  However, pain associated with motion is fully contemplated in the current 20 percent evaluation.  There is no evidence indicating that pain, weakness, fatigue, or incoordination associated with motion result in the equivalent of flexion to 30 degrees or less.  

After a careful review of the evidence, the Board also finds that criteria for more than a 20 percent rating are not met upon consideration of the degenerative disc disease element of his disability.  The Veteran has denied having any incapacitating symptoms, and no physician-prescribed bed rest is documented in the record.  Therefore, a basis for a higher rating for the service-connected back disorder under Diagnostic Code 5243 is not warranted.

Based on the foregoing, the Board concludes that the symptoms associated with the Veteran's degenerative disc disease of the lumbar spine do not more nearly approximate the criteria for a 40 percent disability evaluation and an increased schedular rating is denied.

Finally, the record does not establish that the rating criteria are inadequate for evaluating the Veteran's service-connected low back disability.  The evidence shows that the relative manifestations and the effects of the disability have been fully considered and are contemplated by the rating schedule.  Also, frequent hospitalization and marked interference with employment are not shown.  In fact, the Veteran has not reported and the evidence does not reflect any hospitalizations.  On most recent VA examination in March 2014, it was determined that the service-connected low back disability did not impact his ability to work.  The Veteran's description of how his disability affects his work, which he has described as sedentary, also does not suggest marked interference with employment.  He reports having to stretch for a few minutes every so often and some tiredness due to pain affecting his sleep.  When considering the 20 percent rating assigned for this disability, such does not rise to the level of marked interference with employment.  As such, the Board finds that the degree of functional impairment is adequately contemplated by the 20 percent disability evaluation currently in effect for service-connected lumbar spine disease and that referral for extra-schedular rating is not warranted.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Further there is no indication that the Veteran is unemployed, to include by his low back disorder.  As such a total rating claim is not raised by the record.



ORDER

Entitlement to an increased rating for degenerative disc disease of the lumbar spine, currently evaluated as 20 percent disabling, is denied.



____________________________________________
Nathan Kroes
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


